[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence            :      June 19, 1990
Date of Application         :      June 20, 1990
Date Application Filed      :      July 3, 1990
Date of Decision            :      July 23, 1996
         Application for review of sentence imposed by the Superior Court, Judicial District of Stamford.
Docket No. CR 89-77397 CT Page 5115-L
Robert S. Bello, Esq., Defense Counsel, for Petitioner
Eugene J. Callahan, State's Attorney, for the State
Sentence Affirmed.
BY THE DIVISION:
The petitioner, then 31 years of age, was convicted by jury verdict of Possession of Narcotics with Intent to Sell a violation of Conn. General Statutes Sec. 21a-278 (b). The petitioner was sentenced to a total effective sentence of 15 years in the custody of the Commissioner of Corrections.
Petitioner's counsel at the hearing stressed several factors in the petitioner's background that the counsel was of the opinion mitigated against such an extended period of incarceration.
Petitioner's counsel argued that the petitioner was at the time of his criminal offenses a drug addicted person with a narcotics habit costing $150 per day. That the petitioner was born in Jamaica and was abandoned by his mother shortly after the petitioner's birth. That the petitioner came to the U.S. and was placed in Mount St. John's Home in Deep River. At this facility the petitioner appeared to try "to turn the corner" in his life's direction. While at this facility the petitioner demonstrated emotional and physical needs and lacked the nurturing effect of a family support system.
The state's attorney stressed the extensive criminal history of the defendant and the fact that the petitioner had been deported earlier in 1989 and was arrested on the subject charge several months after having been deported and returning illegally. The attorney for the state emphasized the repetitive nature of petitioner's criminal history by noting that while out on bond on the subject charges the petitioner was arrested (and subsequently convicted) of additional narcotics charges. CT Page 5115-M
In reviewing the remarks of the sentencing court, it demonstrates that the court gave significant weight to the petitioner's lengthy criminal history, wherein the court state in part . . . "he's bound and determined to sell drugs to make money."
Pursuant to Conn. Practice Book Sec. 942 the Sentence Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended."
The Review Division is without authority to modify sentences except in accordance with the provisions of Practice Book Sec. 942 and Conn. General Statutes Sec. 51-194 et seq.
In reviewing the record as a whole, this Division finds that the sentencing court's action were in accordance with the parameters of Practice Book Sec. 942.
The sentence imposed was neither inappropriate or disproportionate.
The sentence is AFFIRMED.
PURTILL, J.
NORKO, J.
MIANO, J.
Purtill, J., Norko, J., Miano, J., participated in this Decision.